       Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NORTHWELL HEALTH, INC.,

                        Plaintiff,
                                         Civil Action No. 1:21-cv-01104-JSR
                   v.

LEXINGTON INSURANCE COMPANY and
INTERSTATE FIRE & CASUALTY
COMPANY,
                     Defendants.

  DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
                     MOTION TO COMPEL

Dated: New York, New York            Quinn Emanuel Urquhart & Sullivan, LLP
       July 2, 2021                  Michael B. Carlinsky
                                     Maaren A. Shah
                                     51 Madison Avenue, 22nd Floor
                                     New York, NY 10010
                                     (212) 849-7000
                                     michaelcarlinsky@quinnemanuel.com
                                     maarenshah@quinnemanuel.com

                                     Dentons US LLP
                                     Keith Moskowitz
                                     233 S Wacker Drive, Suite 5900
                                     Chicago, IL 60606
                                     (212) 876-8220
                                     keith.moskowitz@dentons.com

                                     Counsel for Lexington Insurance Company

                                     DLA Piper LLP
                                     Michael D. Hynes
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     (212) 335-4500
                                     michael.hynes@us.dlapiper.com

                                     Counsel for Interstate Fire & Casualty Company
          Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 2 of 8




       Defendants have already agreed to provide Northwell with all non-privileged documents

and communications conceivably relevant to interpreting the policies issued by Defendants to

Northwell at issue in this case (the “Policies”) and to Northwell’s claim for coverage in this case

(the “Claim”). This includes the responsive claims files and underwriting files maintained for the

Claim and Policies by Defendants; all documents and communications concerning the

underwriting of the Policies; all documents and communications with brokers and Northwell, and

internal communications concerning the negotiation and sale of the Policies; all documents and

communications concerning the formulation and interpretation of the relevant Policy terms; all

documents relating to Defendants’ evaluation and handling of the Claim; and claims handling

manuals generally and specific to COVID-19 claims.1

       Now, after Defendants agreed to produce the overwhelming majority of requested

documents, Northwell has moved to compel production of facially irrelevant documents

concerning how COVID-19 has impacted the policy terms issued by Defendants to all of their

customers, seemingly without limitation, including all communications surrounding the

development (many years after the Policies were negotiated and issued) of new exclusions in

response to COVID-19. This request is irrelevant to the issues in the case, burdensome, and would

lead to many trials-within-trials to compare and contrast the exclusions in other post-pandemic

policies with Northwell’s pre-pandemic Policies at issue here. The Court should reject this request.




1
     Notwithstanding Defendants’ agreement to produce these documents, Northwell initially
threatened to move to compel production of seven categories of documents. In the spirit of
compromise and to avoid burdening the Court, Defendants proposed a global resolution and agreed
to run additional searches and produce additional documents to resolve the majority of the seven
categories. Unsatisfied, Northwell has brought this motion anyway. Northwell is entitled to no
more.


                                                 1
          Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 3 of 8




       First, documents concerning subsequent changes to Defendants’ policies are irrelevant to

the question at issue: the interpretation of the Northwell Policies’ meaning and terms. Northwell

argues that subsequent changes to Defendants’ policy exclusions, made years after Northwell’s

Policies were issued and applicable to policies other than Northwell’s Policies, are “relevant

extrinsic evidence” that somehow sheds light on interpreting Northwell’s Policies. Mot. 1. It

doesn’t. Neither logic nor the law support this position.

       It is well-established that exclusions do not create coverage by “negative inference.”2 Yet

that is precisely how Northwell seeks to use this evidence. Relying on a Rhode Island trial court

decision, Northwell argues that “the development of virus exclusions would be a meaningless

exercise if viruses could not cause physical loss of or damage to property[.]” Mot. 4. This is

precisely the kind of “negative inference” from an exclusion that New York courts reject.

       Northwell takes its impermissible negative inference argument a step further by arguing

that post-pandemic changes to exclusions in other policies years after Northwell’s Policies were

issued will somehow prove that the absence of similar language from Northwell’s Policies means

such losses are not excluded from its Policies (and thus are covered). This is legally and logically

infirm. Given the world-changing impact of the COVID-19 pandemic and the abundance of

COVID-related insurance claims and lawsuits, it is unsurprising that insurers might adopt a “belt-

and-suspenders” approach in policy language going forward. Adopting new policy language to

respond to a particular event (the global COVID-19 pandemic) does not change the fact that such

losses were already excluded in Northwell’s Policies by the Contamination Exclusion and


2
  See Raymond Corp. v. Nat’l Union Fire Ins. Co., 5 N.Y.3d 157, 163 (2005); SR Int’l Bus. Ins.
Co., Ltd. v. World Trade Ctr. Props. LLC, 2006 WL 3073220, at *10 & n.37 (S.D.N.Y. Oct. 31,
2006) (rejecting insured’s argument that a term in the policy’s insuring provisions could not have
a particular meaning because otherwise one of the policy’s exclusions would have been
unnecessary).


                                                 2
          Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 4 of 8




Pollution and Contamination Endorsement that specifically excluded all “viruses.” See, e.g.,

Mississippi Silicon Holdings, LLC v. Axis Ins. Co., 2019 WL 5685087, at *2 (N.D. Miss. Nov. 1,

2019) (denying discovery into “subsequent changes to future [insurance] policies of the kind at

issue” since such information “has no bearing on whether th[e] particular policy [was] itself

ambiguous.”).3

       Tellingly, Northwell cites no case in which changes to a policy’s provisions made after the

claimed loss or damage occurred were deemed relevant extrinsic evidence of the meaning of those

provisions as originally drafted. Instead, Northwell mischaracterizes the two cases it does cite,

which held that the insurer’s other policies in effect at the time it issued insurance to the plaintiff

were relevant extrinsic evidence bearing on the meaning of the plaintiff’s policy. See Pentair

Water Treatment (OH) Co. v. Cont’l Ins. Co., 2009 WL 3817600, at *3 (S.D.N.Y. Nov. 16, 2009)

(ordering production of other policies issued “during the relevant time period”); Bridgeport Music

Inc. v. UMG Recordings, Inc., 2007 WL 4410405, at *3 (S.D.N.Y. Dec. 17, 2007) (in a non-

insurance case, comparing contracts “negotiated around the same time” after party put the other

contracts at issue during his deposition). These cases had nothing to do with “changes an insurer

makes to a policy’s provisions over time.” Mot. 1 (emphasis added).4


3
   Accord Vizza Wash, LP v. Nationwide Mut. Ins. Co., 496 F. Supp. 3d 1029, 1041 (W.D. Tex.
2020) (“[T]he fact that Plaintiff could have used even more specific language does not
automatically render ambiguous the language that Plaintiff actually used.”); J&H Lanmark Inc. v.
Twin City Fire Ins. Co., 2021 WL 922057, at *3 (E.D. Ky. Mar. 10, 2021) (any failure to exclude
pandemics did not negate the parties’ agreement to limit the loss or damage caused by viruses).
Evidence of subsequent changes to insurance policies is also inadmissible because it is analogous
to subsequent remedial evidence precluded under Federal Rule of Evidence 407. See Pastor v.
State Farm Mut. Auto. Ins. Co., 487 F.3d 1042, 1045 (7th Cir. 2007) (Posner, J.) (in interpreting
the meaning of “day” in an insurance contract, holding “subsequent version of clause, in which
[insured] made explicit that ‘day’ mean[t] 24 hours” was inadmissible under FRE 407).
4
  Northwell also argues that “it is well-settled that insurers’ industry practice as it relates to other
policyholders (not just the plaintiff) is relevant evidence of a plaintiff’s claim for breach of the
implied covenant of good faith and fair dealing,” citing to Nationwide Mut. Fire Ins. Co. v. Smith,


                                                   3
          Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 5 of 8




       Second, Northwell already has the “relevant extrinsic evidence” it might need to interpret

its Policies’ terms. As an initial matter, the exclusions in Northwell’s Policies are unambiguous

and should be interpreted on their plain terms. See Doc. 18 (Defendants’ Mot. to Dismiss) at 2,

15-18; Doc. 33 (Defendants’ Opp. to MPSJ) at 8-11, 21. But to the extent that Northwell seeks

extrinsic evidence in case the Court finds that language to be ambiguous, it already has that

evidence: Defendants have already produced all documents and communications relevant to

interpreting the Policies’ terms including negotiating and drafting history, and internal and external

communications between Defendants, the broker, and Northwell concerning those terms. This is

the extrinsic evidence relevant to interpreting any ambiguities in Northwell’s Policies, not

different exclusions in different policies issued years later.5

       Northwell also points to a “critical example” document that it admits shows exactly the

changes it is looking for: a “Communicable Disease Exclusion” provided to Northwell during

renewal negotiations for its Policy with Lexington. Mot. 1-2.6 Yet this demonstrates, again, that

Northwell already has exactly the documents it says it needs. The exclusion proposed by



174 F.R.D. 250, 253 (D. Conn. 1997). Mot. 5. But Nationwide involved information concerning
insurers’ practices for handling other policyholders’ claims, and its reasoning does not logically
apply to insurers’ later inclusion of different policy terms in other policyholders’ policies—as
Northwell seeks to argue. Nationwide is also distinguishable because defendants there merely
sought the locations of other fires that an expert had investigated and the names of other insureds,
id., information that is not at all analogous to the burdensome and irrelevant discovery Northwell
seeks here.
5
   Cf. First Horizon Nat’l Corp. v. Houston Cas. Co., 2016 WL 5869580, at *7 (W.D. Tenn. Oct.
5, 2016) (declining to allow discovery into “other claims” because “[e]ven if the Defendants ha[d]
in fact taken conflicting positions in the past regarding the same terms at issue in this case, it would
not aid the court in interpreting the policy language at issue or in determining the Defendants’
intent”).
6
   The Exclusion submitted by Northwell as Exhibit 1 to its Motion was produced in this case as
an attachment to a parent email dated July 17, 2020, Bates-stamped NW0014324-407, sent by
Northwell’s broker Marsh to Northwell in connection with negotiations with Lexington about
renewing Northwell’s Policy.


                                                   4
          Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 6 of 8




Lexington to renew Northwell’s Policy in the wake of the pandemic is the only document that

could even plausibly be relevant to interpreting the sufficiency and scope of the existing exclusions

in Northwell’s Policies. Tellingly, Northwell itself has produced internal documents admitting

that it did not expect its Claim to be covered by existing property insurance policies like the

Policies, but that it nevertheless expected its insurers would also add COVID-specific exclusions

to future policies. Northwell should not be permitted to fish for irrelevant evidence concerning

Defendants’ other policies and post-pandemic exclusions to cure the fact that the relevant

documents concerning Northwell’s Policies do not support its claims.

       Finally, collecting, reviewing, and producing these irrelevant documents will be unduly

burdensome and not proportionate to the needs of this case, and will undoubtedly necessitate time-

consuming mini-trials regarding the similarity of other policies to those at issue here. See Utica

Mut. Ins. Co. v. Clearwater Ins. Co., 2015 WL 12777360, at *2 (N.D.N.Y. Jan. 20, 2015), report

& recommendation adopted, 2015 WL 12777361 (N.D.N.Y. July 14, 2015). Defendants will be

required to search the files of many new custodians who have no connection to the handling of

Northwell’s Claim or the Policies, review the vast number of documents captured for

responsiveness and privilege, and redact the confidential information of third-party insureds with

no connection to this action.

       Defendants respectfully request that the Court deny Northwell’s motion. Alternatively, if

the Court is inclined to grant the motion, the Court should limit production to communications

regarding the Communicable Disease Exclusion proposed during the Policy renewal negotiations

between Northwell and Defendants.




                                                 5
         Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 7 of 8




DATED:    New York, New York          Respectfully Submitted,
          July 2, 2021


                                      By: /s/ Michael B. Carlinsky
                                         Michael B. Carlinsky
                                         Maaren A. Shah
                                         Quinn Emanuel Urquhart & Sullivan, LLP
                                         51 Madison Avenue, 22nd Floor
                                         New York, NY 10010
                                         (212) 849-7000
                                         michaelcarlinsky@quinnemanuel.com
                                         maarenshah@quinnemanuel.com

                                           Keith Moskowitz
                                           Dentons US LLP
                                           233 S Wacker Drive, Suite 5900
                                           Chicago, IL 60606
                                           (212) 876-8220
                                           keith.moskowitz@dentons.com

                                           Counsel for Defendant Lexington Insurance
                                           Company



                                      By: /s/ Michael D. Hynes
                                         Michael D. Hynes
                                         DLA Piper LLP
                                         1251 Avenue of the Americas
                                         New York, New York 10020
                                         (212) 335-4500
                                         michael.hynes@us.dlapiper.com

                                           Robert M. Hoffman, admitted pro hac vice
                                           1900 North Pearl Street, Suite 2200
                                           Dallas, Texas 75201
                                           (214) 743-4530
                                           rob.hoffman@us.dlapiper.com




                                       6
Case 1:21-cv-01104-JSR Document 50 Filed 07/02/21 Page 8 of 8




                                  Lianna Bash, admitted pro hac vice
                                  701 Fifth Avenue, Suite 6900
                                  Seattle, WA 98104-7029
                                  (206) 839-4800
                                  lianna.bash@us.dlapiper.com

                                  Counsel for Defendant Interstate Fire &
                                  Casualty Company




                              7
